                                            Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAWRENCE OLIN, et al.,                            Case No. 18-cv-01881-RS (TSH)
                                   8                    Plaintiffs,
                                                                                             PUBLIC VERSION OF DISCOVERY
                                   9              v.                                         ORDER AT ECF NO. 177
                                  10       FACEBOOK, INC.,                                   Re: Dkt. Nos. 166, 172
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The parties have a discovery dispute about some source code. ECF Nos. 166, 172. By
                                  14   way of background, Plaintiffs are suing over Facebook’s alleged exploitation of a vulnerability
                                  15   setting for the Facebook Messenger smartphone app in previous versions of the Android operating
                                  16   system. ECF No. 88 (operative complaint) ¶ 1.1 When users installed the app, they were
                                  17   prompted to grant Facebook access to their “contacts.” Id. If they allowed that access, Facebook
                                  18   Messenger allegedly scraped the users’ call and text logs, which could include years’ worth of call
                                  19   and text data, including whether each call was “Incoming,” “Outgoing,” or “Missed,” the date and
                                  20   time of each call, the number dialed, the individual called, and the duration of each call. Facebook
                                  21   then allegedly incorporated these data into its profile on each user, which it monetized for
                                  22   advertising purposes. This vulnerability was patched in October 2017, at which time Facebook
                                  23   ceased this alleged practice. Id.
                                  24           In a June 11, 2020 order, the Court ordered Facebook to make available for inspection the
                                  25   source code that related to the call and text history uploading feature, rejecting Plaintiffs’ request
                                  26   for access to all of the Messenger source code. ECF No. 161. The Court’s order concerned source
                                  27
                                       1
                                  28    The operative complaint also makes allegations about the Facebook Lite app, ECF No. 88, but
                                       Judge Seeborg held that Plaintiffs lack standing with respect to those allegations. ECF No. 128.
                                            Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 2 of 6




                                   1   code created on or between January 1, 2014 and March 27, 2018 because at the time the parties

                                   2   agreed that was the relevant time period. The Court’s order did not preclude Plaintiffs from

                                   3   asking for additional source code to inspect after they had the opportunity to inspect this source

                                   4   code. Id.

                                   5           Having inspected that source code, Plaintiffs now seek access to additional code based on

                                   6   what they have found to date. There are three categories in dispute: (1) implementations and

                                   7   callers, (2) packages related to contacts, and (3) pre-2014 code. The Court addresses each in turn.

                                   8   A.      Implementations and Callers
                                   9           As Plaintiffs explain, an implementation shows what happens when certain code is

                                  10   executed. A caller spells out the conditions that have to be met before the code is executed.

                                  11   Plaintiffs state that some of the relevant callers and implementations are missing.

                                  12           1.      Callers for [Redacted]
Northern District of California
 United States District Court




                                  13           Plaintiffs say these [redacted]. Facebook does not disagree that these methods do that or

                                  14   dispute their relevance.

                                  15           In the letter briefs, Plaintiffs say the source code they have access to is missing the callers

                                  16   for these methods, and Facebook says that it already provided or agreed to provide the code that

                                  17   shows when this code ran for the call and text history uploading feature.

                                  18           Facebook refined its position at the hearing, stating that it has provided all of the callers for

                                  19   these methods that it is aware of after conducting a reasonably diligent investigation. To make

                                  20   Facebook’s obligations clear, the Court does believe that all of the callers for these methods are

                                  21   relevant and that Facebook must produce them. However, the Court also believes that an order

                                  22   compelling production necessarily contains within it a limitation of reasonable diligence in finding

                                  23   the documents to produce. Thus, Facebook must use reasonable diligence to find and produce all

                                  24   of the callers for these methods, but reasonable diligence does not extend to reviewing every

                                  25   single line of source code for the entire Messenger app.

                                  26           A separate issue is that Plaintiffs say they cannot find the callers in the source code that

                                  27   was made available. That seems like a problem Facebook can solve simply by identifying the

                                  28   callers to Plaintiffs.
                                                                                           2
                                            Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 3 of 6




                                   1          Accordingly, the Court orders Facebook to make available for inspection, to the extent it

                                   2   has not done so already, all of the callers for these methods. The Court also orders Facebook to

                                   3   identify these callers to Plaintiffs within 60 days.2

                                   4          2.      Implementations and Callers for [redacted]
                                   5          There seem to be two factual disputes for this method. Plaintiffs say their expert has

                                   6   confirmed that this [redacted]. That sure makes it sound relevant, but Plaintiffs have not

                                   7   submitted a declaration from their expert, so the Court has nothing beyond an assertion in a letter

                                   8   brief with which to evaluate this argument. By contrast, Facebook says that this [redacted]. That

                                   9   makes it sound irrelevant (but see the discussion below about contacts), but also suggests

                                  10   Facebook is less than certain about that. The Court understands that investigation can be time-

                                  11   consuming, but it’s not reassuring for Facebook to say it’s not quite sure what its own code does.

                                  12          The second dispute is whether, assuming Facebook is right, the uploading of contact
Northern District of California
 United States District Court




                                  13   information would nonetheless be relevant. We’ll discuss that in more detail below.

                                  14          The Court needs additional facts to determine if this method is relevant. Accordingly, the

                                  15   Court orders Plaintiffs to file an expert declaration by January 14, 2021 explaining what this

                                  16   method does, how he or she knows that, and why it is relevant. Facebook shall file a declaration

                                  17   in response within 30 days after Plaintiffs file their expert declaration.

                                  18   B.     Packages Related to Contacts
                                  19          Plaintiffs would like to inspect [redacted] They say that [redacted] indicates that it

                                  20   [redacted]. In response to Facebook’s assertion that this package includes unrelated projects,

                                  21   Plaintiffs request that they should at least be given the names of the sub-packages so they can

                                  22   identify any items that appear by name to be particularly relevant.

                                  23          Plaintiffs have also identified [redacted] (because they are referenced in other parts of the

                                  24   source code) that they think are relevant. For [redacted], Facebook states that [redacted].

                                  25   Plaintiffs do not disagree that is what this code does, but contend that it is relevant. For

                                  26   [redacted], Plaintiffs state that the available source code shows that [redacted]. More specifically,

                                  27
                                       2
                                  28     For all of the deadlines in this order, a party may seek an extension in advance of the deadline if
                                       it can show good cause to extend the deadline.
                                                                                           3
                                            Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 4 of 6




                                   1   Plaintiffs state that [redacted] Plaintiffs argue that because this item references [redacted], it bears

                                   2   directly on their claims.

                                   3          The major issue in dispute is whether accessing, using and uploading users’ contacts

                                   4   information is relevant discovery. From reading the operative complaint, the Court would tend to

                                   5   think the answer is no. This case is not about the Messenger app’s access to and use of users’

                                   6   contacts information. It is about Facebook allegedly scraping call and text logs for users who

                                   7   thought they were merely allowing Facebook to access their contacts. In other words, under

                                   8   Plaintiffs’ theory of the case, the app’s accessing and using users’ contacts information is the

                                   9   legitimate conduct, and this lawsuit is about the surreptitious scraping of the call and text logs.

                                  10          At the hearing, Plaintiffs seemed to be making a factual argument that accessing contacts

                                  11   information is somehow inseparable from scraping the call and text logs. This is different from

                                  12   their letter brief, which just asserted that the two were related. Accordingly, the Court will give
Northern District of California
 United States District Court




                                  13   Plaintiffs the opportunity to demonstrate, if they can, that there is some kind of factual basis to

                                  14   think that discovery into Facebook’s access to and use of users’ contacts information is relevant to

                                  15   this case. Plaintiffs shall make this demonstration in their January expert declaration, and

                                  16   Facebook may respond in its expert declaration.

                                  17   C.     Pre-2014 Code
                                  18          Plaintiffs initially limited their request for inspection to code used from 2014 onwards.

                                  19   However, they now say that available records demonstrate that Facebook was scraping call and

                                  20   text logs as early as 2013. So, Plaintiffs request access to code from before 2014.

                                  21          In the letter brief, Plaintiffs cited paragraph 33 of the June 11, 2019 Frankovitz Declaration

                                  22   at ECF No. 119-1 as the sole factual basis for their assertion that Messenger was scraping as early

                                  23   as 2013. In that declaration, Frankovitz responded to a declaration provided by Louis Boval. In

                                  24   paragraph 33, Frankovitz stated: “Mr. Boval states that [] Plaintiff Smith-Jackson agreed to the

                                  25   Facebook prompt on June 19, 2016, but he does not say whether Facebook scraped her Call and

                                  26   Text logs prior to that date. Notably, the Call and Text logs that Facebook collected for Ms.

                                  27   Smith-Jackson contain entries dating back to at least December 20, 2013.”

                                  28          As the Court explained at the hearing, this does not constitute evidence that Messenger was
                                                                                          4
                                          Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 5 of 6




                                   1   scraping call and text logs as early as 2013. Plaintiffs’ own theory of the case is that “Facebook

                                   2   scrapes years’ worth of call and text data,” ECF No. 88 ¶ 1 (emphasis original). The whole idea is

                                   3   that Facebook was grabbing the users’ call and text history. The fact that entries from 2013 were

                                   4   in the scraped data is not competent evidence that the scraping occurred in 2013.

                                   5            At the hearing, Plaintiffs shifted ground. They now say that their expert has seen things in

                                   6   the 2014 source code that give him reason to believe Facebook was scraping back in 2013.

                                   7   Facebook denies this and says there is no evidence that it did any scraping before 2014 (or even in

                                   8   2014).

                                   9            This argument has a chicken-and-egg quality to it. Of course there is no evidence that

                                  10   Facebook did scraping before 2014 because Facebook has not produced source code from before

                                  11   then, and that would be the evidence. Facebook argues that the data concerning the named

                                  12   Plaintiffs does not show that they were subject to scraping before 2014. However, there are just a
Northern District of California
 United States District Court




                                  13   handful of named Plaintiffs, so that doesn’t prove anything. It might seem tempting simply to

                                  14   order Facebook to produce all source code relating to the uploading of call and text logs regardless

                                  15   of time frame, and then if Facebook is right that this didn’t happen before 2014, there will be

                                  16   nothing to produce. But that approach is only superficially appealing. If the Court issued such an

                                  17   order, Facebook would have to conduct a reasonably diligent effort to find any source code for the

                                  18   Messenger app from before 2014 that performed such a function. While that would not extend to

                                  19   reviewing every line of code related to the Messenger app, neither would that obligation be

                                  20   satisfied by just asking knowledgeable employees if they recalled Facebook doing any scraping

                                  21   before 2014. Facebook would have to perform a review of the code for those years that

                                  22   represented a reasonable and diligent effort to find such a function. This would undoubtedly be

                                  23   burdensome, in particular because of how old that code is, so we need a good reason to think that

                                  24   such a task is proportional to the needs of this case.

                                  25            Accordingly, Plaintiffs’ January expert declaration shall explain why there is reason to

                                  26   think Facebook did scraping of call and text logs before 2014, and Facebook’s declaration may

                                  27   respond.

                                  28            IT IS SO ORDERED.
                                                                                          5
                                          Case 3:18-cv-01881-RS Document 187 Filed 12/22/20 Page 6 of 6




                                   1

                                   2   Dated: December 10, 2020

                                   3
                                                                                      THOMAS S. HIXSON
                                   4                                                  United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             6
